UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4193


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADAM JOE LOUIS JORDAN, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00011-RLV-DSC-1)


Submitted:   October 30, 2013               Decided:   November 20, 2013


Before DIAZ and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Thomas Richard Ascik, Amy Elizabeth Ray, Assistant United States
Attorneys, Asheville, North Carolina; Dana Owen Washington,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam      Joe   Louis      Jordan,      III,     appeals   his     conviction

following      his    guilty    plea    to    conspiracy       to   commit     Hobbs    Act

robbery,    in    violation      of     18    U.S.C.    §    1951   (2006);     using    or

carrying a firearm during a crime of violence and aiding and

abetting same, in violation of 18 U.S.C. §§ 924(c) & 2 (2006);

and being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2006).               Jordan’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that, in his opinion, there are no meritorious issues for appeal

but questioning whether Jordan was denied effective assistance

of counsel in the district court.                       Jordan was advised of his

right to file a pro se supplemental brief, but he did not file

one.    We affirm.

            Jordan’s        ineffective       assistance       of   counsel     claim   is

not cognizable on direct appeal unless the record conclusively

establishes       that      counsel      provided           ineffective       assistance.

United States v. Benton, 523 F.3d 424, 435 (4th Cir 2008).                              To

allow    for     adequate      development         of   the    record,    a    defendant

ordinarily should bring an ineffective assistance claim in a 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                           United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                              Because we

conclude       that   the      record    on       appeal     does   not   conclusively



                                              2
establish that Jordan’s counsel was ineffective, we decline to

consider this issue on direct appeal.

            In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                        We therefore

affirm the district court’s judgment.                This court requires that

counsel inform Jordan, in writing, of his right to petition the

Supreme    Court   of    the    United    States   for    further       review.      If

Jordan requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on Jordan.                         We

dispense    with     oral      argument    because       the    facts     and     legal

contentions    are      adequately   presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3